376 Mass. 51 (1978)
379 N.E.2d 586
JAMES G. HADDAD[1]
vs.
SCHOOL COMMITTEE OF WORCESTER.
Supreme Judicial Court of Massachusetts, Worcester.
January 5, 1978.
July 20, 1978.
Present: HENNESSEY, C.J., QUIRICO, BRAUCHER, KAPLAN, WILKINS, LIACOS, & ABRAMS, JJ.
Joseph F. Sawyer, Jr., for the plaintiff.
William F. Scannell, Assistant City Solicitor, for the School Committee of Worcester, submitted a brief.
KAPLAN, J.
A statement of agreed facts shows: The plaintiff, suing on his own behalf and for others similarly situated, was a resident of the city of Worcester and a pupil in a private secondary school located in the adjacent town of Shrewsbury, a school approved by the Shrewsbury school committee under G.L.c. 76, § 1. Pursuant *52 to the second paragraph of G.L.c. 71, § 48, the plaintiff requested of the defendant school committee of Worcester the free loan of textbooks for the 1974-1975 school year. This request was refused, although the school committee had made certain loans of textbooks to pupils in private schools located in Worcester. The committee justified its refusal, first, on the basis of the unconstitutionality of the statute under art. 46 of the Amendments to the Constitution of the Commonwealth, and, second, on the ground that it was not obliged to furnish books for use in a school outside the city.
A judge of the Superior Court, holding for the plaintiff and the class he represented (stated to consist of 400 students residing in Worcester but attending the same Shrewsbury school), entered a judgment, in accordance with the prayers of the complaint, which ordered the defendant school committee henceforth to furnish textbooks under the statute. In his memorandum the judge addressed himself only to the second ground urged by the defendant school committee. We granted direct review of the judgment.
On the constitutional point the case is controlled by Bloom v. School Comm. of Springfield, ante 35 (1978), decided this day. We need not reach the second point.
The judgment will be reversed and judgment entered for the defendant.
So ordered.
NOTES
[1]  A minor represented by his father.